Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
Claims 1, 3, 4, 7, 12, and 15 are being prosecuted. Claims 2, 16, 20-22, 25, 32, 36-38, 40, and 42 withdrawn. Claims 5-6, 8-11, 13-14, 17-19, 23-24, 26-31, 33-35, 39, and 41 are cancelled. 

Election/Restrictions
3.	Applicant’s election on 1/19/21 only traversed the lack of unity of Groups I (claims 1, 3, 4, 7, 12, and 15) and II (claim 2). No arguments were presented with respect to Groups III – X so the lack of unit for those groups was not traversed. The traversal of the lack of unity between Groups I and II was not persuasive and the election of Group I was made final in the office action dated 2/18/21. Per MPEP 821.04, Group II is not eligible for rejoinder since the method of Group I was elected for prosecution and not the product of Group II. 
Claim Rejections - 35 USC § 102
4.	The 102(a)(1) of claims 1, 3, 4, 7, 12, and 15 over Goel et al (“Engineering Intrinsically Zirconium-89 Radiolabeled Self-Destructing Mesoporous Silica Nanostructures for In Vivo Biodistribution and Tumor Targeting Studies’, Adv. Sci. 2016, 3, 1600122, pages 1-11, herein referred to as Goel) is withdrawn in view of Applicant’s amendment to claim 1 limiting the method to an in vitro method while the method of Goel is an in vivo method. 
Applicants also submitted a Rule 132 declaration traversing the Goel reference. However, the points raised in section #9 of the declaration were not convincing. With respect to the first point, Goel teaches mesoporous silica nanoparticles with a pore size of about 12 nm. Without providing any evidence, Applicants just assert that Goel does not teach a pore of about 12 nm. Assertions cannot be evaluated without evidence. With respect to the second point, characterizing 89Zr as a “small molecule” does not directly correlate to small pores in Goel’s nanoparticles. Small molecules can fit into larger pores. 

Allowable Subject Matter
5.	Claims 1, 3, 4, 7, 12, and 15 are allowed.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.) Cancel non-elected claims 2, 16, 20-22, 25, 32, 36-38, 40, and 42. 

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
	As noted above, the closest prior art (Goel) has been overcome by Applicant’s 11/30/21 amendment to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2012/0021034 A1 discloses silver core mesoporous silica nanoparticles with pores between 2 nm to 50 nm. However, the reference does not teach dendritic spikes radiating outwardly from the core and the spaces between the dendritic spikes define the pores. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


9/10/2022